OWNEB~     GENERAL
                         OF-XAS




Honorable G. D. Minick
County Attorney
Wood County
Quitman, Texas

Dear Sir:                 Opinion No. O-6348
                          Re: The duty of the County Auditor
                               to examine and certify monthly
                               reports of the Tax Assessor-
                               Collector.

          Your letter of December 22, 1944, requests the
opinion of this office as to whether it is the duty of the
county clerk or the county auditor to examine and certify  the
monthly reports of the Tax Assessor-Collector of Wood County,
Texas, Your letter making this request, omitting the formal
parts, is here set out:
          "Enclosed please find our form of monthly report
    of taxes collected in use in this county since time
    immemorial, having heretofore been executed by the
    County Clerk, but which the County Clerk declines now
    to execute and, since we recently have acquired a County
    Auditor. determines it should be executed henceforth
    by the County Auditor. Without going into the facts
    you are simply reminded of the traditional functions
    of the County Clerk and of the functions of the County
    Auditor.   It being stated the County Clerk, prior to
    this time, having at all times executed this form
    without any ckeck-up, without any information as to
    its correctness, without anyf acility, time or
    deputy to be spared or a deputy qualified to examine
    these records, simply,relying upon the tax oollectorfs
    responsibility to duty. For this service the clerk
    receives no compensation.   At no time does the County
    Clerk ever examine or inspect the Tax Collectorrs
    records, At all times does the County Auditor examine
    and inspect these records, such being of course part
    and parcel of his functions of office for which he is
    paid. And may I state there is no disinclination on
    the County Auditorts part to perform this function if
    he should, as he is lead to understand his duty; nor is
    there any friction between any of these officials or
    among them. They all three simply desire the duty
Honorable G. D. Miniok - page 2, O-6548



     performed in the right way by the proper official.
           "Therefore, we Propound to you that under the
     setup in Wood County, under the law, please advise
     us what official, the County Clerk or the County
     Auditor, should execute the form No. 117 of monthly
     report of State and County Taxes collected wnclosed,
     the certificate involved being marked off with a
     bracket in ink? Your prompt opinion will be much
     appreciated.

           "May I add, due to some six or seven oil fields
     in Wood County, recently developed, our tax assess-
     ment is enlarged some six times its former bulk in
     items and in valuation, thus indicating the onerous
     burden to examine all these records, as well as to
     note the weight of responsibility and liability for
     it."

          For answer to your question we refer you to
Article 7260, Vernon's Annotated Civil Statutes, the
revelant provisions of which are here set out as follows2

          "At the end of each month the Tax Collector
    shall, on forms to be furnished by the Comptroller
    make an itemized report under oath to the Comptroller,
    showing each and every item of ad valorem, poll and
    occupation taxes collected by him during said month,
    accompanied by a summarized statement showing full
    disposition of all State taxes collected, provided
    that said itemized reports for the months of December
    and January of each year may not be made for twenty-
    five (25) days after the end of such months if same
    cannot be completed by the end of such respective
    months.

          "He shall present such report, together with the
    tax receipt stubs to the County Clerk, who shall
    within two (2) days compare said report with said
    stubs, and if same agree in every particular as
    regards names, dates and amounts, he shall certify
    to its correctness, for which examination and cer-
    tificate said Clerk shall be paid by the Commission-
    ers Court twenty-five (25) cents for each certificate
    and twenty-five (25) cents for each two hundred (200)
    taxpayers on said report; provided that in counties
    having a County Auditor the work men-n=     xn this

    WCs              ~e%tF   ~$i?ZE%%sF            lTXffer

          Similar provisions relating to the report of
collections made for the county are found in Article 7261,
Vernonts Annotated Civil Statutes.
_      -




    Honorable G. D. Minick - page 5, O-6349



              In accordance with these provisions of the law,
    you are advised, that in our opinion the examination and
    certification about which you inquire should be made by
    the County Auditor.


                                      Very truly yours

                                Attorney General of Texas

                                s/ Robert F. Cherry

                                BY
                                     Robert F. Cherry
                                            Assistant


    RFC:zd/cS

    APPROVED FEB. 8, 1945
    s/ Grover Sellers
    ATTORNEY GEN2RAL OF TEXAS


    APPROVED OPINION COUdITTEE:
    By BWB, Chairman